UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1105


MOHAMED ALPHE SOW,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 27, 2011                  Decided:   July 12, 2011


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, William C. Peachey, Assistant Director, Geoffrey
Forney,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mohamed   Alphe      Sow,   a     native   and     citizen       of   Sierra

Leone,    petitions      for     review     of    an     order    of     the    Board   of

Immigration Appeals (“Board”) denying his motion to reconsider

its prior order upholding the immigration judge’s denial of his

motion to reopen immigration proceedings.                    We have reviewed the

record and the Board’s order and find that the Board did not

abuse    its    discretion     in    denying      the     motion.        See    8    C.F.R.

§ 1003.2(a)      (2011).       Accordingly,         we    deny    the     petition      for

review for the reasons stated by the Board.                            See In re: Sow

(B.I.A. Jan. 4, 2011).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court       and    argument       would    not    aid    the

decisional process.

                                                                       PETITION DENIED




                                            2